                           Case 20-13103-BLS              Doc 400        Filed 04/28/21         Page 1 of 8




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:
                                                                                    Chapter 11 (Subchapter V)

             BC HOSPITALITY GROUP INC., et al.,                                     Case No. 20-13103 (BLS)

                                                                                    (Jointly Administered)
                                       Debtors. 1


                         NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON APRIL 28, 2021 AT 11:00 A.M. (ET)**


                 WITH PERMISSION FROM THE COURT, THIS HEARING HAS BEEN
              CANCELLED AND RESCHEDULED TO MAY 5, 2021 AT 10:00 A.M. (ET). THE
             DEBTORS WILL FILE AN AGENDA FOR THE MAY 5, 2021 HEARING WITH NEW
                                    ZOOM INFORMATION.


                You must register for the ZOOM call. When registering, please copy and paste the
             below link to your browser. As part of the Court’s protocol, please remember to register
                 with ZOOM well in advance of the hearing in order to avoid being denied access.

                             COURTCALL WILL NOT BE USED FOR THIS HEARING.

                                 Topic: BC Hospitality – Case No. 20-13103 (BLS)
                            When: April 28, 2021 11:00 AM Eastern Time (US and Canada)

                                      Register in advance for this meeting:
             https://debuscourts.zoomgov.com/meeting/register/vJItfuyhqT0oEwlAeNaUAl1DIE9bSV
                                                     _vpxg

               After registering, you will receive a confirmation email containing information about
                                                 joining the meeting.

         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2
               Amended items appear in bold.
28054594.1
                      Case 20-13103-BLS       Doc 400     Filed 04/28/21    Page 2 of 8




         RESOLVED MATTERS

         1.   Debtors’ Motion for Entry of an Order, Pursuant to Bankruptcy Rules 9006 and 9027,
              Extending the Period Within Which the Debtors May Remove Actions Pursuant to 28
              U.S.C. §1452 [D.I. 323, 3/15/21]

              Response/Objection Deadline:                 March 29, 2021 at 4:00 p.m. (ET)

              Responses/Objections Received:               None

              Related Documents:

                 A.      Certificate of No Objection [D.I. 371, 4/5/21]

                 B.      Order [D.I. 372, 4/5/21]

              Status:    An order has been entered.

         2.   Debtors’ Motion for Entry of an Order (I) Authorizing Rejection of an Unexpired Lease of
              Nonresidential Real Property of Debtor BC West Hollywood LLC, Effective as of March
              31, 2021; and (II) Granting Certain Related Relief [D.I. 364, 3/26/21]

              Response/Objection Deadline:                 April 9, 2021 at 4:00 p.m. (ET)

              Responses/Objections Received:               None

              Related Documents:

                 A.      Certificate of No Objection [D.I. 386, 4/13/21]

                 B.      Order [D.I. 388, 4/14/21]

              Status:    An order has been entered.

         3.   Debtors’ Motion for Entry of an Order (I) Authorizing Rejection of Vehicle Lease
              Agreement and Corporate Guaranty Effective as of March 31, 2021; and (II) Granting
              Certain Related Relief [D.I. 365, 3/26/21]

              Response/Objection Deadline:                 April 9, 2021 at 4:00 p.m. (ET)

              Responses/Objections Received:               None

              Related Documents:

                 A.      Certificate of No Objection [D.I. 387, 4/13/21]

28054594.1
                                                      2
                      Case 20-13103-BLS       Doc 400     Filed 04/28/21     Page 3 of 8




                 B.      Order [D.I. 389, 4/14/21]

              Status:    An order has been entered.

         MATTERS GOING FORWARD

         4.   Debtors’ Motion for Entry of an Order (I) Dismissing the Debtors’ Chapter 11 Cases,
              (II) Authorizing the Debtors to Abandon Certain Property; (III) Authorizing the Debtor
              Entities to be Dissolved in Accordance with Applicable Law; and (IV) Granting Related
              Relief [D.I. 379, 4/7/21]

              Response/Objection Deadline:                 April 9, 2021 at 4:00 p.m. (ET)

              Responses/Objections Received:

                 A.      United States Trustee’s Limited Objection and Reservation of Rights [D.I. 393,
                         4/21/21]

                 B.      Creditors Chloe Coscarelli, Chef Chloe, LLC, CC Hospitality Holdings LLC
                         and CKC Sales, LLC’s Objection [D.I. 394, 4/21/21]

                 C.      Informal comments from Century City Mall LLC

                 D.      Informal comments from counsel to Roberta Batazzi

              Related Documents:

              Status:    This matter has been adjourned to May 5, 2021 at 10:00 a.m. (ET). The
                         Debtors and the responding parties are negotiating resolutions to Items A and
                         B. The Debtors intend to submit a revised proposed form of order prior to the
                         hearing reflecting such resolutions. Item C is resolved in principle, subject to
                         the Debtors’ payment of certain claims following the closing of the sale of the
                         Debtors’ assets. Item D is resolved in principle, subject to the submission
                         of the revised proposed form of order.

         FINAL FEE APPLICATIONS

         5.   Final Fee Applications (See Exhibit A attached hereto)

              Response/Objection Deadline:                 See Exhibit A attached hereto

              Responses/Objections Received:               See Exhibit A attached hereto




28054594.1
                                                      3
                        Case 20-13103-BLS       Doc 400     Filed 04/28/21   Page 4 of 8




               Related Documents:

                   A.      Certification of Counsel [D.I. 396, 4/26/21]

                   B.      Order [D.I. 398, 4/27/21]

               Status:     An order has been entered.


         Dated: April 28, 2021                       YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                        TAYLOR, LLP

                                                     /s/ Elizabeth S. Justison
                                                     M. Blake Cleary (No. 3614)
                                                     Elizabeth S. Justison (No. 5911)
                                                     Rodney Square, 1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 571-6600
                                                     Facsimile: (302) 571-1253
                                                     E-mail: mbcleary@ycst.com
                                                              ejustison@ycst.com

                                                     Counsel to the Debtors and Debtors in Possession




28054594.1
                                                        4
             Case 20-13103-BLS   Doc 400   Filed 04/28/21   Page 5 of 8




                                  EXHIBIT A




28054594.1
                    Case 20-13103-BLS       Doc 400      Filed 04/28/21   Page 6 of 8




                                BC HOSPITALITY GROUP INC., et al.
                                     CASE NO. 20-13103 (BLS)

                               INDEX OF FINAL FEE APPLICATIONS

         A.   Young Conaway Stargatt & Taylor, LLP – Counsel to the Debtors

              1.    First Monthly Application of Young Conaway Stargatt & Taylor, LLP for
                    Allowance of Compensation for Services Rendered and Reimbursement of
                    Expenses as Counsel to the Debtors and Debtors in Possession for the Period from
                    December 14, 2020 Through December 31, 2020 [D.I. 165, 1/20/21]

              2.    Certificate of No Objection [D.I. 220, 2/8/21]

              3.    Second Monthly Application of Young Conaway Stargatt & Taylor, LLP for
                    Allowance of Compensation for Services Rendered and Reimbursement of
                    Expenses as Counsel to the Debtors and Debtors in Possession for the Period from
                    January 1, 2021 through January 31, 2021 [D.I. 224, 2/10/21]

              4.    Certificate of No Objection [D.I. 277, 3/1/21]

              5.    Third Monthly Application of Young Conaway Stargatt & Taylor, LLP for
                    Allowance of Compensation for Services Rendered and Reimbursement of
                    Expenses as Counsel to the Debtors and Debtors in Possession for the Period from
                    February 1, 2021 through February 28, 2021 [D.I. 342, 3/23/21]

              6.    Certificate of No Objection [D.I. 381, 4/8/21]

              7.    Fourth Monthly and Final Fee Application of Young Conaway Stargatt & Taylor,
                    LLP for Allowance of Compensation for Services Rendered and Reimbursement of
                    Expenses as Counsel to the Debtors and Debtors in Possession for the Monthly
                    Period from March 1, 2021 Through March 31, 2021 and the Final Period from
                    December 14, 2020 Through and Including March 31, 2021 [D.I. 373, 4/6/21]

              8.    Supplement to the Fourth Monthly and Final Fee Application of Young Conaway
                    Stargatt & Taylor, LLP for Allowance of Compensation for Services Rendered and
                    Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
                    for the Monthly Period from March 1, 2021 Through March 31, 2021 and the Final
                    Period from December 14, 2020 Through and Including March 31, 2021 [D.I. 392,
                    4/21/21]

         B.   Ankura Consulting Group – Financial and Restructuring Advisor to the Debtors

              1.    First Monthly Application of Ankura Consulting Group, LLC for Allowance of
                    Compensation for Services Rendered and Reimbursement of Expenses as Financial
                    and Restructuring Advisor and Asset Sale Advisor to the Debtors and Debtors in
                    Possession for the Period from December 14, 2020 Through December 31, 2020
                    [D.I. 200, 1/29/21]
28040724.1
                    Case 20-13103-BLS       Doc 400      Filed 04/28/21   Page 7 of 8




              2.    Certificate of No Objection [D.I. 231, 2/17/21]

              3.    Second Monthly Application of Ankura Consulting Group, LLC for Allowance of
                    Compensation for Services Rendered and Reimbursement of Expenses as Financial
                    and Restructuring Advisor and Asset Sale Advisor to the Debtors and Debtors in
                    Possession for the Period from January 1, 2021 Through January 31, 2021
                    [D.I. 239, 2/19/21]

              4.    Certificate of No Objection [D.I. 305, 3/9/21]

              5.    Third and Final Monthly Application of Ankura Consulting Group, LLC for
                    Allowance of Compensation for Services Rendered and Reimbursement of
                    Expenses as Financial and Restructuring Advisor and Asset Sale Advisor to the
                    Debtors and Debtors in Possession for the Monthly Period from February 1, 2021
                    Through March 31, 2021 and the Final Period from December 14, 2020 Through
                    March 31, 2021 [D.I. 370, 4/5/21]

         C.   Ankura Consulting Group – Asset Sale Advisor to the Debtors

              1.    First Monthly Fee Application of Ankura Consulting Group, LLC for Allowance
                    of Compensation for Services Rendered and Reimbursement of Expenses as Asset
                    Sale Advisor to the Debtors and Debtors in Possession for the Period from
                    December 14, 2020 to January 31, 2021 [D.I. 288, 3/4/21]

              2.    Certificate of No Objection [D.I. 340, 3/23/21]

              3.    Second and Final Monthly Fee Application of Ankura Consulting Group, LLC for
                    Allowance of Compensation for Services Rendered and Reimbursement of
                    Expenses as Asset Sale Advisor to the Debtors and Debtors in Possession for the
                    Monthly Period from February 1, 2021 Through March 16, 2021 and the Final
                    Period from December 14, 2020 Through March 16, 2021 [D.I. 343, 3/23/21]

              4.    Certificate of No Objection [D.I. 382, 4/8/21]

         D.   Epiq Corporate Restructuring, LLC – Administrative Advisor to the Debtors

              1.    First and Final Fee Application of Epiq Corporate Restructuring, LLC,
                    Administrative Advisor to the Debtors, for Allowance of Compensation for the
                    Period from December 14, 2020 Through and Including March 16, 2021 [D.I. 341,
                    3/23/21]

              2.    Certificate of No Objection [D.I. 380, 4/8/21]




28040724.1
                                                     2
                   Case 20-13103-BLS      Doc 400      Filed 04/28/21   Page 8 of 8




         E.   Jami B. Nimeroff, Subchapter V Trustee

              1.    First and Final Application of Subchapter V Trustee for Compensation for the
                    Period from December 14, 2020 through March 31, 2021 [D.I. 374, 4/6/21]




28040724.1
                                                  3
